           Case 3:21-cv-00976 Document 1 Filed 02/08/21 Page 1 of 23



 1   Peter R Afrasiabi (SBN 193336)
     pafrasiabi@onellp.com
 2   ONE LLP
     4000 MacArthur Blvd.
 3   East Tower, Suite 500
     Newport Beach, CA 92660
 4   Telephone: (949) 502-2870
     Facsimile: (949) 258-5081
 5
     John E. Lord (SBN 216111)
 6   jlord@onellp.com
     ONE LLP
 7   9301 Wilshire Blvd.
     Penthouse Suite
 8   Beverly Hills, CA 90210
     Telephone: (310) 866-5157
 9   Facsimile: (310) 943-2085
10   Maximillian N. Amster (PHV to be applied for)
     max@bayadvocacy.com
11   Samuel J. Salario, Jr. (PHV to be applied for)
     sam@bayadvocacy.com
12   BAY ADVOCACY PLLC
     1700 South Mac Dill Avenue
13   Tampa, FL 33629
     Telephone: (813) 251-6262
14
     Attorneys for Plaintiffs,
15   K.W., a minor through K.W.’s guardian, Jillian Williams,
     and Jillian Williams, individually, on behalf of themselves
16   and all others similarly situated
17
                                   UNITED STATES DISTRICT COURT
18
                              NORTHERN DISTRICT OF CALIFORINIA
19
     K.W., a minor and through K.W.’s guardian,          Case No. 3:21-cv-00976
20   Jillian Williams; and JILLIAN WILLIAMS,
     individually, on behalf of themselves and all       COMPLAINT FOR DECLARATORY
21   others similarly situated,                          JUDGMENT AND INJUNCTIVE AND
                                                         MONETARY RELIEF
22                   Plaintiffs,
                                                         CLASS ACTION
23          vs.
                                                         DEMAND FOR JURY TRIAL
24   EPIC GAMES, INC., a Maryland corporation,

25                   Defendant.

26
27
28                                                                        Case No. 3:21-cv-00976
           Case 3:21-cv-00976 Document 1 Filed 02/08/21 Page 2 of 23



 1          Plaintiffs K.W., a minor, by and through K.W.’s guardian Jillian Williams, and Plaintiff

 2   Jillian Williams individually (collectively, “Plaintiffs”), file this Complaint against Defendant Epic

 3   Games, Inc. (“Defendant” or “Epic Games”) for declaratory, injunctive, and monetary relief on

 4   behalf of themselves and a class of individuals similarly situated. Plaintiffs allege, on personal

 5   knowledge as to their own actions and upon information, belief, and investigation of counsel as to

 6   other matters, as follows.

 7                                       NATURE OF THE ACTION

 8          1.      Epic Games has built a multi-billion-dollar online video game business that

 9   substantially depends upon contracts with minors. Its flagship game Fortnite has permeated the

10   lives and culture of American children. Through Fortnite, Epic Games has entered into millions of

11   contracts with minors under which minors pay real-world money to by video-game currency, virtual

12   items, and game content.

13          2.      Epic Games misleads and manipulates minors into handing over ever-increasing

14   amounts of real money for virtual things. Epic Games makes it all but impossible for minors to

15   determine the real cost of the virtual items they buy, fails to provide them with information about

16   their purchasing history, pressures them to buy more and more virtual things, and cuts their parents

17   out of their purchasing decisions. At the end, Epic Games misleads them about their right to undo

18   their contracts and obtain a refund.

19          3.      The law generally holds that those who contract with minors do so at their own peril.

20   Many of the contracts Epic Games has made with minors are subject to disaffirmance and, as a result,

21   are voidable at the minor’s election. Still other such contracts were void at their inception. This

22   lawsuit seeks, on a class action basis, to vindicate the rights of minors and their parents and to obtain

23   (1) declaratory judgments that the contracts are voidable or void, as appropriate; (2) injunctions

24   prohibiting Epic Games’ manipulative and misleading conduct toward minors; and (3) monetary

25   relief in the form of refunds or compensatory damages.

26                                                 PARTIES

27          4.      Plaintiff K.W. is a natural person and resident of the state of California. K.W. is a

28   minor. K.W. brings this action by and through a parent and guardian, Jillian Williams.
                                                    1                      Case No. 3:21-cv-00976
                                                 COMPLAINT
           Case 3:21-cv-00976 Document 1 Filed 02/08/21 Page 3 of 23



 1          5.      Plaintiff Jillian Williams (“Williams”) is a natural person and resident of the State of

 2   California. Williams is K.W.’s mother. She brings this suit both as guardian of K.W. and on her

 3   own behalf.

 4          6.      Defendant Epic Games is a Maryland corporation that has its principal place of

 5   business in Cary, North Carolina. Epic Games maintains offices in Larkspur, California and San

 6   Francisco, California, both located in the Northern District of California. Epic Games conducts

 7   substantial business related to Fortnite in this District. Epic Games’ Chief Technology Officer is

 8   located in the Northern District of California. The Creative Cinematic Director focused on Fortnite

 9   is located in the Northern District of California. Epic Games employs in-house counsel in this

10   District. Epic Games posts employment openings in this District related in whole or in part to

11   Fortnite—engineers, programmers, and other positions—on its website. Epic Games has filed at

12   least seven lawsuits in this District in the last five years. At least three of those lawsuits involved

13   Fortnite, and at least two of those implicated contracts to which Epic Games was a party and in

14   which Epic Games agreed that any lawsuit was required to be brought in this District.1

15                                     JURISDICTION AND VENUE

16          7.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C. §

17   1332(d)(2)(A) because this is a proposed class action in which the matter in controversy exceeds $5

18   million exclusive of interest and costs and at least one member of the class of plaintiffs is a citizen

19   of a State different from Epic Games.

20          8.      This Court has personal jurisdiction over Epic Games because its continuous

21   corporate operations within California are so substantial and of such a nature as to justify suit against

22   it on any cause of action in this State. Further, Epic Games has sufficient minimum contacts with

23   the State of California and this suit arises out of or relates to those contacts. Epic Games has

24   purposely availed itself of the benefits and protections of California law such that the exercise of

25   jurisdiction over Epic Games would comport with due process requirements.

26
            1
                Epic Games, Inc. v. Google LLC, Case No. 5:20-cv-05671-NC (N.D. Cal.) (Compl., Dkt.
27   1, ¶ 13) (agreement providing that the exclusive venue for suit is state or federal court in Santa Clara
     County); Epic Games v. Apple Inc., 3:20-cv-05640-EMC (N.D. Cal.) (Compl., Dkt. 1, ¶ 32)
28   (agreement providing that any litigation would take place in the Northern District of California).
                                                      2                        Case No. 3:21-cv-00976
                                                 COMPLAINT
           Case 3:21-cv-00976 Document 1 Filed 02/08/21 Page 4 of 23



 1          9.      Venue is proper in this District under 28 U.S.C. § 1391(b)(1) because Epic Games

 2   resides in this District, and there are no other defendants in this action. Epic Games is subject to

 3   personal jurisdiction in the State of California, and its contacts with this District would be sufficient

 4   to subject it to personal jurisdiction here were this District a separate State. Additionally, venue is

 5   proper in this District under 28 U.S.C. § 1391(b)(2) because a substantial part of the events or

 6   omissions giving rise to the claim occurred in this District.

 7                                        STATEMENT OF FACTS

 8   A.     Overview of Fortnite.

 9          10.     Fortnite is an online video game developed by and provided to players through Epic

10   Games. It was officially released in July 2017. Fortnite can be played on multiple platforms,

11   including a personal computer, Sony PlayStation 4, Sony PlayStation 5, Xbox One, Xbox Series

12   X/S, Nintendo Switch, and Android.

13          11.     As relevant here, Fortnite can be played in one of two modes: Battle Royale or Save

14   the World. Battle Royale is a player-versus-player game in which up to one hundred players airdrop

15   into an imaginary territory where they get weapons and other in-game items to attack and eliminate

16   other players. The last player—or duo or squad of players—alive at the end is the winner. Save the

17   World is a player-versus-environment game set after a fluke storm causes the world’s population to

18   disappear, with the survivors being attacked by zombie-like “husks”. The players collect in-game

19   items, save survivors, and perform various missions.

20          12.     Fortnite Battle Royale is a free-to-play or “freemium” game in which the game itself

21   does not cost the player anything. Fortnite Save the World is a pay-to-play game. Epic makes most

22   of its money from the sale of in-game content that players purchase electronically while in the game

23   environment. That content includes items that are used or enjoyed during game play, such as “skins”

24   (uniforms), “gliders” (parachutes), “emotes” (dance moves), materials, ammunition, and other things

25   for use during game play. It also includes additional game content or play modes—for example, the

26   "Battle Pass” in Battle Royale, which offers 100 tiers of in-game extras (skins, emotes, V-bucks,

27   etc.) over the course of a game season.

28
                                                       3                        Case No. 3:21-cv-00976
                                                 COMPLAINT
           Case 3:21-cv-00976 Document 1 Filed 02/08/21 Page 5 of 23



 1          13.     Players make in-game purchases of items and game content using what Epic Games

 2   represents to its players is a “virtual currency” called V-Bucks. A player acquires V-Bucks by

 3   paying for them in-game using real-world currency by, for example, paying for V-Bucks in U.S.

 4   dollars using a debit card, a credit card, or a gift card. V-Bucks are used to buy items and game

 5   content, which are offered for sale for a price stated in V-Bucks.

 6          14.     Regardless of the platform used or the game mode played, the experience of all

 7   Fortnite players with respect to in-game purchases is the same in all material respects. Real-world

 8   money is used to purchase V-Bucks and V-Bucks are used to purchase in-game items and game

 9   content priced in V-Bucks, which are offered for sale and advertised in the same way.

10          15.     This model has been spectacularly profitable for Epic Games. In August 2020, Epic

11   Games announced that Fortnite had over 350 million registered players who, collectively, had spent

12   3.2 billion hours in the game.2 It is estimated that Epic Games earned $2.4 billion in revenue from

13   Fortnite in 2018 and $1.8 billion in revenue from Fortnite in 2019.3 It is estimated that V-Bucks

14   purchases represent 83% of all spending in Fortnite.4

15   B.     Fortnite Targets Minors.

16          16.     Fortnite has a huge number of players who are children. Although Epic does not

17   report the number of Fortnite players who are children, a 2018 analysis comparing players of

18   Fortnite Battle Royale to players of a competitor game reported that 53% of players who played

19   Fortnite exclusively were between 10 and 25 years old.5 Another 2018 survey reports that 61% of

20   teenagers have played Fortnite.6 Of the six top Fortnite players in the world, five—including the

21   first-place player—were minors as of August 2020, and four remain minors today. It is fair to

22
            2
                See https://twitter.com/FortniteGame/status/1258079550321446912 (May 6, 2020) (last
23   accessed Feb. 4, 2021).
             3
                See Iqbal, Mansoor, Fortnite Usage and Revenue Statistics (2020), Business of Apps (Jan.
24   26, 2021), available at https://www.businessofapps.com/data/fortnite-statistics/#3 (last accessed
     Feb. 6, 2021).
25           4
               Id.
             5
                Meehan, Orla, A Profile of the Battle Royale Player and How They Compare to Other
26   Gamers, Newzoo (May 22, 2018), available at https://newzoo.com/insights/articles/a-profile-of-the-
     battle-royale-player-and-how-they-compare-to-other-gamers/ (last accessed Feb. 4, 2021).
27           6
                   Common         Sense    Media,     Fortnite   Frenzy      (2018),     available    at
     https://www.commonsensemedia.org/sites/default/files/uploads/landing_pages/fortnite_frenzy_inf
28   ographic_release.pdf (last accessed Feb. 6, 2021).
                                                     4                      Case No. 3:21-cv-00976
                                                COMPLAINT
           Case 3:21-cv-00976 Document 1 Filed 02/08/21 Page 6 of 23



 1   estimate from these data that there are millions of players who are, or were at some point since

 2   Fortnite was released, under the age of 18. One reason why is that the game functions as a social

 3   space where children go to interact virtually with their minor friends.

 4          17.     Fortnite is designed to draw minors into the game and keep them there. Indeed,

 5   substantial public accounts document aspects of the game that draw minors in and subsequent

 6   conduct by minors indicative of addiction to playing the game.7

 7          18.     Epic Games knows that a large number of Fortnite players are minors and that minors

 8   are particularly susceptible to becoming hooked on the game. Epic Games has designed Fortnite to

 9   encourage continuous play and, thereby, to encourage minors to continuously make in-game

10   purchases.

11   C.     Fortnite Manipulates and Misleads Players, Especially Minors, Regarding V-Buck

12          Purchases.

13          19.     Players can earn V-Bucks while playing the game or purchase them with real money.

14   Earning V-Bucks through game play is unreasonably difficult because of the amount of playtime

15   required and because of the randomness with which V-Bucks are awarded. By ensuring that earning

16   V-Bucks through game play is difficult and time-consuming, Fortnite leaves players with no real

17   option except to pay for V-Bucks with real money if they want to acquire items and game content in

18   Fortnite.

19          20.     Epic Games’ stated policy is that V-Bucks are not refundable. It does not matter who

20   bought them, how they paid, whether they changed their mind, or whether they have any further

21   need for the V-Bucks (e.g., have stopped playing the game). Epic does not disclose to the player at

22   the time real money is exchanged for V-Bucks that the V-Bucks are not refundable.

23          21.     Epic Games uses this manner of regulating in-game purchases to manipulate and

24   mislead its players, especially minors. First of all, Epic Games fixes the conversion rate for V-Bucks

25
            7
               See, e.g., Wynarczk, Natasha, Fortnite ‘designed to be addictive’ for kids, The New York
26   Post (June 13, 2019), available at https://nypost.com/2018/06/13/fortnite-designed-to-be-addictive-
     for-kids/ (last accessed Feb. 5, 2021); Haller, Sonja, ‘This game is like heroin:’ Fortnite addiction
27   sending kids to gaming rehab, USA Today (Dec. 9, 2018), available at
     https://www.usatoday.com/story/life/allthemoms/2018/12/09/fortnite-addiction-sending-kids-
28   gaming-rehab/2221149002/ (last accessed Feb. 5, 2021).
                                                       5                     Case No. 3:21-cv-00976
                                                COMPLAINT
           Case 3:21-cv-00976 Document 1 Filed 02/08/21 Page 7 of 23



 1   at prices that make it very difficult for the player to convert V-Bucks to dollars, especially in the

 2   fast-paced environment of the game. In that way, Epic Games conceals from the player how much

 3   real money he or she is spending to get items or game content in-game.

 4          22.     The smallest quantity of V-Bucks available for purchase is 1000 V-Bucks for $7.99,

 5   a ratio of .00799 dollars to one V-Buck. Epic Games encourages larger V-Buck buys by offering

 6   bonus V-Bucks or other incentives. For example, Epic Games has sold a package advertised at

 7   10,000 V-Bucks for $99.99 with a 3,500 V-Buck bonus, which produces an exchange ratio of .0074

 8   dollars to one V-Buck. Epic Games could choose to let players purchase items and game content in

 9   dollars or have a one-to-one conversion rate for dollars to V-Bucks, but it does not.

10          23.     Because Epic Games chooses this complicated means of converting real dollars to V-

11   Bucks and then prices items and game content only in V-Bucks, a player cannot determine the real

12   cost of an in-game purchase without first (a) determining the conversion rate at which she bought

13   the V-Bucks, which will differ depending at least on how many V-Bucks the player bought, the time

14   at which she bought them, and the quantity that she bought and then (b) multiplying the cost of the

15   item in V-Bucks by that conversion rate. As a pair of economic scholars has observed, it is “clear

16   that Fortnite has picked the right conversion rates to create a high degree of ‘money illusion’” so

17   that a player’s ability to determine the cost of a purchase is “reduced to a large extent.”8 This is

18   especially true for minors.

19          24.     Epic Games’ concealment of the real cost of in-game purchases using V-Bucks is

20   exacerbated by the fact that Epic Games makes the process of buying V-Bucks very fast and very

21   easy. All a player needs to do is enter and save a method of paying for V-Bucks with real dollars—

22   a credit card, a debit card, a gift card, etc.—and he or she can buy V-Bucks in Fortnite without

23   reflection and at the push of a button. As a result, a minor can use his or her parent’s credit card or

24   his or her own money from gift cards to make a virtually limitless number of purchases of V-Bucks,

25   items, and game content in Fortnite.

26
            8
                 Schöber, Timo and Stadtmann, Georg, Fortnite: The Business Model Pattern Behind the
27   Scene (January 15, 2020). European University Viadrina Frankfurt (Oder) Department of Business
     Administration and Economics Discussion Paper No. 415, available at SSRN:
28   https://ssrn.com/abstract=3520155.
                                                   6                     Case No. 3:21-cv-00976
                                                COMPLAINT
           Case 3:21-cv-00976 Document 1 Filed 02/08/21 Page 8 of 23



 1          25.       This combination of easy purchasing at a concealed cost explains why many players,

 2   especially minors, are willing to spend hundreds or even thousands of dollars on items and game

 3   content in Fortnite. If the real cost in actual dollars of in-game purchases was truthfully disclosed

 4   to the player, instead of being concealed from the player through Epic Games’ creation and use of

 5   artificial exchange rates for V-Bucks that serve no legitimate purpose, most players would think that

 6   spending hundreds, let alone thousands of dollars, on virtual items in a video game was a colossal

 7   waste of money.

 8          26.       Epic Games also manipulates its players, especially minors, by setting the price of

 9   items and game content available for in-game purchases at amounts that effectively require the

10   player to buy more V-Bucks. The amount of V-Bucks sold in a package does not correspond to the

11   price in V-Bucks of items and game content for sale in Fortnite. The result is that players are left

12   short on V-Bucks for an in-game purchase and need to buy more V-Bucks to complete it, either

13   because they did not have enough V-Bucks to begin with or because they had an insufficient number

14   left over after a previous purchase. For example:

15                    [t]he Battle Pass cannot be bought directly for real currency. In a first
                      step, the gamer has to exchange real money into V-Bucks. The smallest
16                    package of 1,000 V-Bucks is available for 9.99 EUR. It becomes clear
                      that after the transaction is performed, an amount of 50 V-Bucks is a
17                    kind of leftover because no item can be bought for the price of 50. The
                      item with the lowest price . . . is a dance move (emote), which is
18                    available for 200 V-Bucks. When looking at the prices in the online
                      shop, not a single item is sold for the price of 1,000 V-Bucks (smallest
19                    package).9
20          27.       Furthermore, Epic does not provide players with a history of their purchases of items

21   or game content in Fortnite. Epic Games benefits from this lack of transparency because, without

22   the ability to see what they have purchased and at what price in the aggregate, the player can continue

23   to purchase items and game content uninhibited by knowing the amount the player has already spent.

24          28.       With specific respect to V-Bucks purchases by minors, Fortnite does not contain any

25   parental notifications or controls to inhibit minors from continually buying V-Bucks. Epic Games

26   does not require that a parent consent to a purchase; nor does it send a parent a receipt or other

27
28          9
                Id.
                                                       7                       Case No. 3:21-cv-00976
                                                 COMPLAINT
           Case 3:21-cv-00976 Document 1 Filed 02/08/21 Page 9 of 23



 1   notification when a purchase of V-Bucks is made. Epic Games knows that minors lack the impulse

 2   control and judgment of adults, and it has designed a system of V-Bucks purchases that induces

 3   minors to make substantial purchases of V-Bucks. Leaving parents without control over or even

 4   information about those purchases ensures that minors will continue to make them.

 5   D.     Fortnite Manipulates and Misleads Players, Especially Minors, Into Making In-Game

 6          Purchases of Items and Game Content.

 7          29.     Fortnite misleads and manipulates minors into making purchases of V-Bucks and,

 8   from there, items and game content in Fortnite without understanding the economic reality of those

 9   transactions. Minors often make purchases using credit card or debit card information for their

10   parents’ accounts that they store on whatever gaming platform they use to play Fortnite. Parents

11   whose credit and debit card information is stored in this way likely do not know that those allowed

12   to access the platform can make in-game purchases in Fortnite using their money.

13          30.     While their minor child is playing Fortnite, parents may not be closely monitoring

14   their credit card, debit card, or bank account information. In that way, a minor’s in-game purchases

15   can go undetected. And because Epic Games does not have any parental control or notification

16   system, parents in these circumstances have no reason to be scouring their account statements for

17   Fortnite purchases by their minor children.

18          31.     Minors also use their own funds to purchase V-Bucks and, from there, items and

19   game content in Fortnite. This commonly takes the form of transactions made using gift cards

20   expressly for V-Bucks or for third-party marketplaces like the PlayStation store. Minors may receive

21   those gift cards for birthdays, holidays, and the like or purchase them with their own money in the

22   real world.

23          32.     Epic Games’ stated policy so strictly limits the refundability of in-game purchases of

24   items and game content that they are, for all intents and purposes, nonrefundable. The Battle Pass

25   is nonrefundable on any terms. The Starter Pack—bundles of cosmetic items and V-Bucks—are

26   nonrefundable on any terms. Weekly items—items available for a limited time—are not refundable

27   on any terms. At the point at which items like these are sold, however, the fact that they are not

28   refundable is either not disclosed or is disclosed in small and inconspicuous text that most players,
                                                       8                      Case No. 3:21-cv-00976
                                               COMPLAINT
           Case 3:21-cv-00976 Document 1 Filed 02/08/21 Page 10 of 23



 1   especially minors, would not take note of. Epic Games thus misleads Fortnite players, especially

 2   minors, by not including visible or prominent language explaining that these purchases are not

 3   refundable.

 4             33.   Epic Games’ stated policy with respect to cosmetic items such as skins, gliders, and

 5   emotes is that they are refundable, but that is not accurate. Epic Games’ stated policy is that each

 6   Fortnite account is limited to a lifetime maximum of three refunds total, that those three refunds

 7   each must be requested within thirty days of purchase, and that those refunds are payable in V-

 8   Bucks. Epic Games’ stated policy does not allow a refund of an in-game item for the real dollars

 9   that purchase actually cost.

10             34.   Epic Games uses many tactics to manipulate players, especially minors, to purchase

11   items and game content in Fortnite. One is time pressure. For example, the in-game shop in Fortnite

12   has sections called “Special Items” or “Daily Items” in which an on-screen clock shows that the

13   items offered for sale will be available for only a limited number of hours. Because a player is never

14   sure whether the items will be offered again and is sure that the item is on offer for only a short time,

15   she is placed under pressure to buy the item immediately.

16             35.   Epic Games also manipulates players by getting them to “keep up with the Joneses.”

17   Epic Games pushes new content to Fortnite and updates to Fortnite very rapidly, such that in-game

18   items purchased with V-Bucks become stale quickly. Further, because players frequently play as

19   teams, a gamer can see some of the items her teammates have and thereby learn about what they buy

20   in the in-game shop, which can induce the player to buy those items to keep up with her peers.

21   Because players are frequently peers, they discuss what kind of items and game content they buy

22   with one another. This incentive to buy to match pace with one’s peers is especially strong with

23   minors, who are more likely to be influenced by the desire to belong or for peer acceptance than are

24   adults.

25             36.   Epic Games also induces minors to play Fortnite for long hours to advance their

26   levels in the game, thereby inducing in-game purchases when minors are fatigued. Reports of minors

27   playing Fortnite for excessive amounts of time and at the expense of other activities are not

28   uncommon.
                                                       9                        Case No. 3:21-cv-00976
                                                 COMPLAINT
           Case 3:21-cv-00976 Document 1 Filed 02/08/21 Page 11 of 23



 1          37.     As it does with V-Buck purchases, Epic Games also manipulates minors in to making

 2   purchases of items and game content by making those purchases very easy to execute without

 3   reflection, by not providing an in-game purchase history, and by not including any parental control

 4   or notification protocols.   The nonrefundability of in-game purchases makes these practices

 5   especially unfair with respect to transactions by minors.

 6   E.     Fortnite Misleads Minors and Their Parents About In-Game Purchases.

 7          38.     Under California law and the law of most, if not all, other states, minors are allowed

 8   to disaffirm—i.e., to avoid—contracts that they have entered into. Thus, contrary to Epic Games’

 9   stated policy, a minor can request a refund without conditions. Epic Games’ stated policy and its

10   application of same to minor players is misleading because it communicates that in-game purchases

11   are categorically nonrefundable (or effectively nonrefundable) and fails to disclose that minors are

12   permitted to obtain refunds upon disaffirmance.

13          39.     Under California law, a minor may not enter into a contract relating to any personal

14   property not in the immediate possession or control of the minor. Such contracts are void and, as

15   such, amounts paid pursuant to those contracts are refundable. Epic Games stated policy and its

16   application of same to minor players is false and misleading because it communicates that in-game

17   purchases are categorically nonrefundable (or effectively nonrefundable) and fails to disclose that

18   purchases by minors using personal property not in the minor’s immediate possession or control—

19   e.g., a parent’s debit or credit card—are refundable.

20          40.     Epic Games misleads players, especially minors, as to the refundability of purchases

21   of V-Bucks, items, and game content by not stating that the purchase is nonrefundable or by stating

22   that it is nonrefundable in very small font in an inconspicuous location.

23          41.     Epic Games misleads players, especially minors, as to the real cost of purchases of

24   V-Bucks, items, and game content by making the conversion rate for dollars to V-Bucks needlessly

25   complex and pricing purchases of items and game content in V-Bucks, thereby concealing the actual

26   cost of these purchases from the player.

27          42.     Epic Games misleads players, especially minors, as to the current value of an item or

28   game content by not disclosing when newer related content will be published. Minors have no way
                                                  10                      Case No. 3:21-cv-00976
                                                COMPLAINT
           Case 3:21-cv-00976 Document 1 Filed 02/08/21 Page 12 of 23



 1   of knowing, for example, if an item they are purchasing today will become stale in a short period of

 2   time when newer content is published.

 3   F.     Plaintiffs’ Experience with Fortnite.

 4          43.     Plaintiff K.W. began playing Fortnite in 2018, at either nine or ten years old. K.W.

 5   recalls clicking through Epic Games’ End User License Agreement (“EULA”). As a minor, K.W.

 6   did not understand what he was clicking and did not understand the legal terms of the EULA. K.W.

 7   played Fortnite on a personal computer, Sony PlayStation 4, Xbox, and iPhone.

 8          44.     K.W. has made multiple purchases of V-Bucks in Fortnite using K.W.’s own money,

 9   though gift cards and otherwise.

10          45.     K.W. has made at least one purchase of V-Bucks in Fortnite using Williams’s credit

11   card. Williams would not have authorized that purchase because her approach to K.W.’s game

12   playing has been to not give K.W. funds to buy purchases of items and game content.

13          46.     K.W. used V-Bucks to purchase items and game content in Fortnite, including, but

14   not limited to, skins and Battle Passes.

15          47.     K.W. has been confused about the actual cost of real dollars of certain purchases of

16   items and content in Fortnite because Epic Games concealed that information from K.W. as

17   described in this Complaint. K.W. has purchased items and content in Fortnite K.W. would not

18   otherwise have purchased had K.W. known the actual cost of the item.

19          48.     Epic Games did not provide K.W. with a purchase history regarding V-Bucks, items,

20   or game content. Epic Games did not provide Williams or any other responsible adult with

21   notification of or controls over K.W.’s purchases.

22          49.     K.W. has attempted to cancel or seek a refund for certain purchases of in-game items

23   and content, but he was not able to do so because of Epic Games’ refund policy.

24          50.     Before consulting with counsel about the matter, K.W. was not aware of the right of

25   a minor to disaffirm contracts like purchases of V-Bucks and in-game items and content and to

26   obtain a refund. K.W. relied on the nonrefundability of Fortnite purchases.

27
28
                                                    11                      Case No. 3:21-cv-00976
                                                COMPLAINT
           Case 3:21-cv-00976 Document 1 Filed 02/08/21 Page 13 of 23



 1          51.     Before consulting with counsel about the matter, Williams was not aware of

 2   California law providing that certain contracts by minors are void.          Williams relied on the

 3   nonrefundability of K.W.’s Fortnite purchases.

 4          52.     K.W. has made purchases of items in Fortnite under time pressure as described in

 5   this Complaint. K.W. has later regretted those purchases.

 6          53.     K.W. has made purchases of items in Fortnite in order to keep up with his peers in

 7   the game. K.W. has later regretted those purchases.

 8          54.     As of the date of the filing of this Complaint, K.W. has disaffirmed all of K.W.’s

 9   contracts with Epic Games concerning Fortnite, including any terms of service, license agreements,

10   purchases of V-Bucks, and purchases of items and content.

11          55.     All conditions precedent to the maintenance of this action have occurred, been

12   performed, or have been waived.

13                                  CLASS ACTION ALLEGATIONS

14          56.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure, K.W., by and through

15   Williams, K.W.’s guardian, brings this case on behalf of the following class (the “Minor Class”):

16                  All minors in the United States who, at any time between July 27, 2017
                    and the present, had a Fortnite account that they used to play Fortnite
17                  on any device and in any mode and (a) exchanged in-game V-Bucks for
                    any item or game content, or (b) made a purchase of V-Bucks, items, or
18                  game content for use within Fortnite.
19   Within the Minor Class is a subclass of minors who met the Minor Class definition while residing in

20   California (the “California Minor Subclass).

21          57.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiff Williams

22   individually brings this case on behalf of the following class (the “California Parent Class”):

23                  All persons who, at any time between July 27, 2017 and the present,
                    were the parent or guardian of a minor who, while residing in California,
24                  had a Fortnite account used to play Fortnite on any device and in any
                    mode and who, using funds supplied in any form by the parent or
25                  guardian, (a) exchanged V-Bucks for any item or game content, or (b)
                    made a purchase of V-Bucks, items, or game content for use within
26                  Fortnite.
27          58.     The following persons are excluded from the proposed classes: (a) Epic Games, (b)

28   any parents, subsidiaries, or affiliate of Epic Games, (c) any officer, director, or employee of Epic
                                                      12                      Case No. 3:21-cv-00976
                                                COMPLAINT
             Case 3:21-cv-00976 Document 1 Filed 02/08/21 Page 14 of 23



 1   Games or any parent, subsidiary, or affiliate thereof and any members of such a person’s immediate

 2   family, and (d) any judicial officer assigned to determine this case and any member of such a

 3   person’s immediate family.

 4            59.   The proposed classes meet the requirements of subsection (a) and subsection (b)(2),

 5   (b)(3) and/or (c)(4) of Rule 23 of the Federal Rules of Civil Procedure.

 6                  (a)      Numerosity: The members of the classes are so numerous that joinder is

 7   impracticable as contemplated by Fed. R. Civ. P. 23(a)(1). Although Plaintiffs cannot know the

 8   exact number of class members without access to Defendant’s busines records, Plaintiffs estimate

 9   from public information that class members number in the millions. Information sufficient to

10   identify and notify members of the class of the existence of this action and their rights with respect

11   to it may be derived from business records maintained by Epic Games.

12                  (b)      Commonality/Predominance: There are questions of law or fact common to

13   the classes as contemplated by Fed. R. Civ. P. 23(a)(2) and those questions predominate over any

14   questions affecting only individual members of the classes as contemplated by Fed. R. Civ. P.

15   23(b)(3). Those questions include, but are not limited to:

16                           (i)     Whether minors are entitled under applicable law to disaffirm their

17   purchases of V-Bucks, items, and game content in Fortnite;

18                           (ii)    Whether the purchases of V-Bucks, items, and game content in

19   Fortnite by California minors made using the payment information of a parent or guardian are void

20   under California law;

21                           (iii)   Whether Epic Games adequately discloses that purchases of V-Bucks,

22   items, and game content are nonrefundable (or effectively nonrefundable);

23                           (iv)    Whether Epic Games misleads minors into believing that their

24   purchases of V-Bucks, items, and game content are not refundable;

25                           (v)     Whether Epic Games misleads minors by concealing from them the

26   actual cost of purchases made using V-Bucks;

27                           (vi)    Whether Epic Games’ conduct violates state consumer protection

28   laws;
                                                     13                         Case No. 3:21-cv-00976
                                                COMPLAINT
           Case 3:21-cv-00976 Document 1 Filed 02/08/21 Page 15 of 23



 1                           (vii)    Whether K.W., Williams, and the members of the proposed classes

 2   were damaged by Epic Games’ conduct; and

 3                           (viii)   Whether K.W., Williams, and the other members of the proposed

 4   classes are entitled to restitution or other relief.

 5                   (c)     Typicality: Plaintiffs’ claims are typical of the claims of those of the classes

 6   as a whole as contemplated by Fed. R. Civ. P. 23(a)(3). The Fortnite experience is, in the essentials

 7   relevant to this case, identical for all members of the classes. Virtual currency is offered and sold in

 8   the same way. In-game merchandise is offered and sold in the same way. And Defendant’s refund

 9   policies operate in the same way.

10                   (d)     Adequacy: Plaintiffs will fairly and adequately protect the interests of the

11   classes. Plaintiffs interests do not conflict with the interests of the other members of the proposed

12   classes and they have retained counsel who are competent and experienced in complex class action

13   litigation.

14                   (e)     Declaratory and injunctive relief: Epic Games has acted or refused to act on

15   grounds that apply generally to the classes, so that final injunctive relief or corresponding declaratory

16   relief is appropriate respecting the classes as a whole, as contemplated by Fed. R Civ. P. 23(b)(2).

17   The wrongful conduct of Epic Games as alleged in this Complaint is generally applicable to the

18   classes as a whole, and the classes seek final declaratory and injunctive relief to remedy that conduct.

19                   (f)     Superiority: A class action is superior to other available methods for fairly

20   and efficiently adjudicating the controversy as contemplated by Fed. R. Civ. P. 23(b)(3). The size

21   of the economic injury suffered by class members is small compared to the expense of individualized

22   adjudication of the claims of the likely millions of members of the classes, such that it would not be

23   practicable for class members to seek redress from Defendant’s wrongful conduct on an individual

24   basis. To the extent there are any difficulties in managing a class action here, they pale in comparison

25   to the expense and risk of inconsistent adjudication inherent in prosecuting millions of individual

26   claims to judgment.

27                   (g)     Issue certification: Plaintiffs reserve the right to seek certification of the

28   classes with respect to particular issues as contemplated by Fed. R. Civ. P. 23(c)(4).
                                                       14                    Case No. 3:21-cv-00976
                                                   COMPLAINT
          Case 3:21-cv-00976 Document 1 Filed 02/08/21 Page 16 of 23



 1                  (h)    Subclasses: Plaintiffs reserve the right to seek the certification of subclasses

 2   within the classes defined herein in such circumstances as may be appropriate.

 3                    COUNT I – DECLARATORY JUDGMENT – 28 U.S.C. § 2201

 4                  (Disaffirmance of In-Game Purchases by K.W. and the Minor Class)

 5          60.     The allegations of paragraphs 1 through 59 of this Complaint are incorporated and

 6   realleged as though fully stated herein. This count is brought on behalf of Plaintiff K.W. and the

 7   Minor Class.

 8          61.     Fortnite is intended to be played by minors, and Epic Games knows that it is dealing

 9   with minors when it offers V-Bucks, items, and game content for sale in Fortnite. Each purchase of

10   V-Bucks, items, or game content constitutes a contract between the minor and Epic Games.

11          62.     Under section 6710 of the California Family Code, a contract of a minor may be

12   disaffirmed by the minor before majority or within a reasonable time afterwards. Under the law of

13   most of the United States, minors enjoy a materially identical right of disaffirmance.

14          63.     The minor may disaffirm the contract, or a guardian may disaffirm the contract on

15   the minor’s behalf. No particular action is required to constitute a disaffirmance. As of the date of

16   the filing of this Complaint, K.W. has disaffirmed all purchases of V-Bucks, items, and game content

17   K.W. has made while playing Fortnite.

18          64.     The contracts of K.W. and members of the Minor Class and Epic Games are subject

19   to disaffirmance and are thus voidable, a fact that Epic Games disputes. Accordingly, there is an

20   actual controversy between the parties, such that a declaratory judgment is appropriate.

21          65.     This count for declaratory judgment seeks a declaration that: (a) this case may be

22   maintained as a class action on behalf of the Minor Class; (b) each purchase of V-Bucks, items, and

23   game content in Fortnite by K.W. and the members of the Minor Class is subject to disaffirmance

24   and is therefore voidable at the option of the minor or his or her guardian; (c) K.W. and any other

25   member of the Minor Class who elects to disaffirm and thereby to void their purchases are entitled

26   to restitution of the sums paid and interest thereon; (d) K.W. and the Minor Class are entitled to an

27   award of attorney’s fees and costs incurred in the prosecution of this action; and (e) K.W. and the

28   Minor Class are entitled to such further relief as may be just and proper.
                                                       15                     Case No. 3:21-cv-00976
                                               COMPLAINT
           Case 3:21-cv-00976 Document 1 Filed 02/08/21 Page 17 of 23



 1                   COUNT II – DECLARATORY JUDGMENT – 28 U.S.C. § 2201

 2                    (Contracts Void as to Williams and the California Parent Class)

 3          66.     The allegations of paragraphs 1 through 59 of this Complaint are incorporated and

 4   realleged as though fully stated herein. This count is brought on behalf of Plaintiff Jillian Williams

 5   and the Parent Class.

 6          67.     Fortnite is intended to be played by minors, and Epic Games knows that it is dealing

 7   with minors when it offers V-Bucks, items, and game content for sale in Fortnite. Each purchase of

 8   V-Bucks, items, or game content constitutes a contract between the minor and Epic Games.

 9          68.     Under section 6701(c) of the California Family Code, a minor may not make a

10   contract relating to any personal property not in the immediate possession or control of the minor.

11   Contracts made in violation of this statute are void.

12          69.     When a minor uses the funds of a parent or guardian to make a purchase of V-Bucks,

13   items, or game content in Fortnite—such as through a parent’s credit or debit card—he or she is

14   delegating to Epic Games the power to debit or withdraw funds in the possession or control of the

15   minor’s parents. Accordingly, the in-game purchases of minors using the funds of their parents or

16   guardians are void, and the parents and guardians are entitled to a refund.

17          70.     Any contracts for Fortnite purchases K.W. made using Williams’s credit card are

18   void, and Williams is entitled to a refund. Because Epic Games will not permit Williams to claim a

19   refund, there is an actual controversy between the parties, such that a declaratory judgment is

20   appropriate.

21          71.     This count for declaratory judgment seeks a declaration that: (a) this case may be

22   maintained as a class action on behalf of the California Parent Class; (b) each purchase of V-Bucks,

23   items, or game content by K.W. and the children or wards of the California Parent Class are void;

24   (c) Williams and the members of the California Parent Class are entitled to restitution of the sums

25   paid and interest thereon; (d) Williams and the California Parent Class are entitled to an award of

26   attorney’s fees and costs incurred in the prosecution of this action; and (e) Williams and the

27   California Parent Class are entitled to such further relief as may be just and proper.

28   ///
                                                      16                      Case No. 3:21-cv-00976
                                                COMPLAINT
           Case 3:21-cv-00976 Document 1 Filed 02/08/21 Page 18 of 23



 1                     COUNT III – VIOLATIONS OF CALIFORNIA BUSINESS

 2                            AND PROFESSIONAL CODE § 17200, ET SEQ.

 3                              (by K.W. and the California Minor Subclass)

 4          72.     The allegations of paragraphs 1 through 59 of this Complaint are incorporated and

 5   realleged as though fully stated herein. This count is brought on behalf of Plaintiff K.W. and the

 6   California Minor Subclass.

 7          73.     K.W. and the Class Members have standing to pursue a cause of action against Epic

 8   Games for unlawful and unfair business acts or practices because they have suffered an injury-in-

 9   fact and lost money due to the conduct of Epic Games as described in this Complaint.

10          74.     Epic Games’ conduct toward K.W. and the California Minor Subclass is unlawful

11   under section 17200 of the California Business and Professions Code because it is in violation of the

12   legal rights of K.W. and the California Minor Subclass to disaffirm their contracts with Epic Games

13   for the purchase of V-Bucks, items, and game content.

14          75.     Epic Games’ conduct toward K.W. and the California Minor Subclass is unfair under

15   section 17200 of the California Business and Professions Code because Epic Games’ (1) requiring

16   that in-game purchases be made in V-Bucks, (2) setting of the conversion ratios for dollars to V-

17   Bucks, and (3) pricing of items and game content in V-Bucks conceals from minors the actual cost

18   of their in-game purchases. The harm to the minor consumer from these practices is obvious and

19   severe: Minors are disabled from understanding the actual cost of their Fortnite in-game purchases,

20   which prompts them to continually dump money into V-Bucks, items, and in-game content. The

21   utility of Epic Games’ conduct is nonexistent. Furthermore, Epic Games’ conduct in this respect is

22   immoral, unethical, oppressive, unscrupulous, and substantially injurious to consumers.

23          76.     Epic Games’ conduct toward K.W. and the California Minor Subclass is also unfair

24   because Epic Games’ does not provide minor players with historical information about their in-game

25   purchases or provide for parental controls or notifications about in-game purchases. Again, the harm

26   to the minor consumer from these practices is obvious and severe: Minors are manipulated into

27   making ever-increasing numbers of purchases of V-Bucks, items, and game content in Fortnite

28   without being able to see their historical transactions and without the correcting judgment of an adult
                                                        17                      Case No. 3:21-cv-00976
                                                COMPLAINT
          Case 3:21-cv-00976 Document 1 Filed 02/08/21 Page 19 of 23



 1   of greater judgment and caution. The utility of Epic Games’ conduct is nonexistent. Furthermore,

 2   Epic Games’ conduct in this respect is immoral, unethical, oppressive, unscrupulous, and

 3   substantially injurious to consumers.

 4          77.     Pursuant to section 17203 of the California Business and Professions Code, K.W. and

 5   the California Minor Subclass seek an injunction prohibiting Epic Games from continuing to engage

 6   in the conduct described above, or any other act prohibited by law.

 7          78.     K.W. and the California Minor Subclass also seek rescission and an order requiring

 8   Epic Games to make full restitution and to disgorge its ill-gotten gains wrongfully obtained from

 9   K.W. and the California Minor Subclass as permitted by section 17203 of the California Business

10   and Professions Code.

11          79.     Additionally, K.W. and the California Minor Subclass seek an order requiring Epic

12   Games to pay attorneys’ fees pursuant to section 1021.5 of the California Civil Code.

13                COUNT IV – VIOLATIONS OF CONSUMER PROTECTION LAWS

14            (by K.W. and the Minor Class and Williams and the California Parent Class)

15          80.     The allegations of paragraphs 1 through 59 of this Complaint are incorporated and

16   realleged as though fully stated herein. This count is brought on behalf of Plaintiff K.W. and the

17   Minor Class and Williams and the California Parent Subclass.

18          81.     K.W. and the Class Members have standing to pursue a cause of action against Epic

19   Games for unlawful and unfair business acts or practices because they are consumers who have

20   suffered an injury-in-fact and lost money due to the conduct of Epic Games as described in this

21   Complaint.

22          82.     Under section 17200, et seq., of the California Business and Professions Code and

23   substantively similar consumer protection statutes in other states in which members of the Minor

24   Class play Fortnite, Epic Games is legally prohibited from engaging in fraudulent business acts or

25   practices and deceptive, untrue, or misleading advertising.

26          83.     Epic Games’ conduct is fraudulent and misleading toward K.W. and the members of

27   the Minor Class because it untruthfully represents to them that their purchases of V-Bucks, items,

28   and game content are nonrefundable (or effectively nonrefundable), when in fact those purchases
                                                  18                     Case No. 3:21-cv-00976
                                               COMPLAINT
          Case 3:21-cv-00976 Document 1 Filed 02/08/21 Page 20 of 23



 1   are fully refundable pursuant to the rights of K.W. and the Minor Class to disaffirm their contracts

 2   under applicable law. Those misrepresentations misled K.W. and are likely to mislead the public.

 3          84.     Epic Games’ conduct is fraudulent and misleading toward Williams and the members

 4   of the California Parent Class because it untruthfully represents to them that purchases of V-Bucks,

 5   items, and game content by their children or wards are nonrefundable (or effectively nonrefundable),

 6   when in fact those purchases are fully refundable because those contracts are void under section

 7   6701(c) of the California Civil Code.

 8          85.     Epic Games knew or should have known that its representations regarding in-game

 9   purchases by minors were false and misleading.

10          86.     Pursuant to section 17203 of the California Business and Professions Code and other

11   similar state law, K.W. and the Minor Class and Williams and the California Parent Class seek an

12   injunction prohibiting Epic Games from continuing to engage in the conduct described above.

13          87.     K.W. and the Minor Class and Williams and the California Parent Class also seek

14   rescission and an order requiring Epic Games to make full restitution to them as permitted by section

15   17203 of the California Business and Professions Code.

16          88.     Additionally, K.W. and the Minor Class and Williams and the California Parent Class

17   seek an order requiring Epic Games to pay attorneys’ fees pursuant to section 1021.5 of the

18   California Civil Code.

19                         COUNT V – NEGLIGENT MISREPRESENTATION

20            (By K.W. and the Minor Class and Williams and the California Parent Class)

21          89.     The allegations of paragraphs 1 through 59 of this Complaint are incorporated and

22   realleged as though fully stated herein. This count is brought on behalf of Plaintiff K.W. and the

23   Minor Class and Williams and the California Parent Class.

24          90.     Epic Games had a duty to provide honest and accurate information to K.W. and the

25   Minor Class so that they could make informed decisions about in-game purchases. K.W. and the

26   Minor Class repeat the allegations in paragraphs 19 through 37 to show how Epic Gamesa instead

27   misled minors on these subjects.

28
                                                     19                      Case No. 3:21-cv-00976
                                               COMPLAINT
           Case 3:21-cv-00976 Document 1 Filed 02/08/21 Page 21 of 23



 1           91.    Epic Games misrepresented material facts to K.W. and the Minor Class and Williams

 2   and the California Parent Class by not allowing refunds in circumstances in which the law expressly

 3   allows it.

 4           92.    Epic Games knows, or in the exercise of reasonable diligence should know, that

 5   members of the Minor Class and the California Parent Class would be misled by its conduct.

 6           93.    K.W. and the Minor Class and Williams and the California Parent Class have

 7   justifiably relied on Epic’s misrepresentations and have been damaged in an amount to be

 8   determined at trial.

 9                                          PRAYER FOR RELIEF

10           WHEREFORE, K.W., Williams, the Minor Class and the California Parent Class

11   respectfully request that the Court:

12           1.     Certify the Minor Class and the California Parent Class;

13           2.     Appoint K.W., Williams, and their counsel to represent the classes;

14           3.     Issue a declaratory judgment that the contracts between K.W. and the Minor Class

15   (including the California Minor Subclass) for the purchase of V-Bucks, items, and game content in

16   connection with Fortnite are subject to disaffirmance and voidable, and that upon disaffirmance,

17   K.W. and the members of the Minor Class are entitled to a refund;

18           4.     Issue a declaratory judgment that contracts for the purchase of V-Bucks, items, and

19   game content in connection with Fortnite between minors whose parents or guardians are members

20   of the California Parent Class are void and that the parents are entitled to restitution;

21           5.     Issue an injunction prohibiting Epic Games from engaging in the unlawful, unfair,

22   and deceptive conduct described in Counts III and IV of this Complaint;

23           6.     Award K.W. and the Minor Class and Williams and the California Parent Class

24   restitution of all sums paid pursuant to the void or voidable contracts described in this Complaint;

25           7.     Award K.W. and the Minor Class and Williams and the California Parent Class

26   compensatory damages in an amount to be determined at trial;

27           8.     Award attorneys’ fees to K.W. and Williams and the members of the proposed

28   classes;
                                                       20                       Case No. 3:21-cv-00976
                                                 COMPLAINT
           Case 3:21-cv-00976 Document 1 Filed 02/08/21 Page 22 of 23



 1          9.      Tax costs to Epic Games; and

 2          10.     Grant K.W., Williams, and the members of the proposed classes such other and

 3   further relief as the court deems proper.

 4
 5   Dated: February 8, 2021                           ONE LLP

 6                                                 By: /s/ John E. Lord
                                                       Peter R. Afrasiabi
 7                                                     John E. Lord
 8                                                     BAY ADVOCACY PLLC
                                                       Maximillian N. Amster (PHV to be applied for)
 9                                                     Samuel J. Salario, Jr. (PHV to be applied for)
10                                                     Attorneys for Plaintiffs,
                                                       K.W., a minor through K.W.’s guardian, Jillian
11                                                     Williams, and Jillian Williams, individually, on
                                                       behalf of themselves and all others similarly
12                                                     situated
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     21                     Case No. 3:21-cv-00976
                                                 COMPLAINT
          Case 3:21-cv-00976 Document 1 Filed 02/08/21 Page 23 of 23



 1                                      DEMAND FOR JURY TRIAL

 2          Plaintiffs demand a trial by jury on all issues so triable.

 3
 4   Dated: February 8, 2021                            ONE LLP

 5                                                  By: /s/ John E. Lord
                                                        Peter R. Afrasiabi
 6                                                      John E. Lord
 7                                                       BAY ADVOCACY PLLC
                                                         Maximillian N. Amster (PHV to be applied for)
 8                                                       Samuel J. Salario, Jr. (PHV to be applied for)
 9                                                       Attorneys for Plaintiffs,
                                                         K.W., a minor through K.W.’s guardian, Jillian
10                                                       Williams, and Jillian Williams, individually, on
                                                         behalf of themselves and all others similarly
11                                                       situated
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      22                      Case No. 3:21-cv-00976
                                                 COMPLAINT
